Citation Nr: 0124607	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 RO decision which 
granted service connection and a noncompensable rating for 
bilateral hearing loss; the veteran appeals for a higher 
(compensable) rating.


FINDINGS OF FACT

1.  The RO granted service connection and a noncompensable 
rating for bilateral hearing loss effective from February 22, 
1999, and the veteran has appealed the initial rating.

2.  A January 2000 VA audiological examination of the 
bilateral hearing loss disclosed Level I hearing in the right 
ear and Level III hearing in the left ear.  

2.  A March 22, 2001 VA audiological examination of the 
bilateral hearing loss disclosed Level II hearing in the 
right ear and Level V hearing in the left ear.


CONCLUSION OF LAW

The veteran's service-connected bilateral hearing loss was 
noncompensable from February 22, 1999 through March 21, 2001; 
since March 22, 2001, his bilateral hearing loss has been 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, § 4.86 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1943 to February 1946.  

A VA audiological examination, performed in February 1999, 
noted the veteran's narrative history of left tympanic 
membrane perforation following barotrauma during his active 
duty.  The report notes the veteran's current complaints of 
hearing loss and tinnitus.  Physical examination revealed a 
small central perforation in the left tympanic membrane.  
Audiological testing revealed mild to severe mixed hearing 
loss in the left ear and high frequency sensorineural hearing 
loss in the right ear.  Speech discrimination was noted to be 
fair.  

A notation in the veteran's claims folder, dated in July 
1999, indicates that his original claims folder had been lost 
and that his claims folder was being "rebuilt."  In July 
1999, the RO sent a letter to the veteran informing him of 
the status of his records, and requesting copies of any 
records he may have for inclusion in his rebuilt claims 
folder.

In January 2000, a VA audiological examination of the veteran 
was performed.  On the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
60
65
LEFT

45
60
70
70

The average puretone thresholds at these frequencies were 48 
decibels in the right ear and 61 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 90 percent in the left ear.  
Physical examination revealed some scar tissue and a small 
perforation at the left eardrum.  The VA examiner opined that 
the veteran's high frequency sensorineural hearing loss was 
more likely than not related to his service activities.

A January 2000 RO decision granted service connection and a 
noncompenable rating for bilateral hearing loss, effective 
February 22, 1999.  The veteran appealed for a higher 
(compensable) rating for the bilateral hearing loss.  [The RO 
also granted service connection and a 10 percent rating for 
tinnitus, and continued a noncompensable rating for a 
service-connected left eardrum perforation.]

A treatment report, dated in March 2000, notes that the 
veteran was issued binaural hearing aids. 

In March 2001, a VA audiological examination was performed.  
On the evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
60
75
75
LEFT

55
65
65
80

The examination revealed average puretone thresholds at these 
frequencies of 59 decibels in the right ear and 66 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.

II.  Analysis

The veteran claims a higher (compensable) disability rating 
for his service-connected bilateral hearing loss. 

The file shows that through correspondence, the rating 
decision, and statement of the case, the veteran has been 
informed of evidence needed to substantiate his claim.  In 
addition, he has been provided with VA audiological 
examinations, and pertinent medical records have been 
obtained.  There is no additional development indicated.  The 
Board concludes that the notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss.  38 C.F.R. 
§ 4.85 (1998 and 2001). 

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2001), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

While either the old or new rating criteria may be applied to 
the veteran's case, whichever are most favorable, the new 
rating criteria may be applied only to that period of time 
since they became effective on June 10, 1999.  VAOPGCPREC 3-
2000; Karnas v. Derwinski, 1 Vet.App. 308 (1990). 

During the course of the appeal the veteran underwent two 
audiological examinations which have sufficient information 
to evaluate his bilateral hearing loss.

The test results from the January 2000 VA examination do not 
meet the requirements for rating as an exceptional pattern of 
hearing impairment under new 38 C.F.R. § 4.86 (2001).  
Rather, hearing impairment noted on this examination is to be 
rated under the standard method of 38 C.F.R. § 4.85 (1998 and 
2001).  This examination showed that the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 48 decibels for the right ear, and this ear had 
speech discrimination of 100 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level I hearing in the 
right ear.  At this examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 61 decibels for the left ear, and this ear had 
speech discrimination of 90 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level III hearing in the 
left ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level 
I hearing for the right ear and Level III hearing for the 
left ear, results in a 0 percent (noncompensable) rating for 
bilateral hearing loss under Diagnostic Code 6100.

The test results from the March 22, 2001 VA audiology 
examination indicate the right ear hearing does not meet the 
requirements for rating as an exceptional pattern of hearing 
impairment under new 38 C.F.R. § 4.86 (2001).  Rather, right 
ear hearing impairment noted on this examination is to be 
rated under the standard method of 38 C.F.R. § 4.85 (1998 and 
2001).  This examination showed that the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 59 decibels for the right ear, and this ear had 
speech discrimination of 96 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level II hearing in the 
right ear.  As to the left ear, if this standard rating 
method of Table VI of 38 C.F.R. § 4.85 were used, there would 
also be Level II hearing in the left ear, given the decibel 
average (for the four frequencies) of 66 decibels, and speech 
discrimination of 94 percent.  However, as to the left ear, 
this examination showed the decibel threshold for each of the 
four frequencies was 55 decibels or greater, and thus Table 
VIa may be used to ascertain the hearing loss level for this 
ear, based only on puretone threshold average.  Entering new 
Table VIa with a puretone decibel average (for the four 
frequencies) of 66 for the left ear results in Level V 
hearing for the left ear (which is higher than the result by 
the the standard rating method).  Entering Table VII of 
38 C.F.R. § 4.85 with Level II hearing for the right ear and 
Level V hearing for the left ear results in a 10 percent 
rating for bilateral hearing loss under Diagnostic Code 6100.  

This is an initial rating case, on the granting of service 
connection, and thus the Board must consider whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, service 
connection for bilateral hearing loss became effective on 
February 22, 1999, and the RO assigned a noncompensable 
rating since that time.  As discussed above, the Board has 
found that it is first ascertainable that the bilateral 
hearing loss became 10 percent disabling as of the March 22, 
2001 examination (an earlier examination showed bilateral 
hearing loss was noncompensable).  Based on the facts found, 
the veteran's bilateral hearing loss was noncompensable from 
February 22, 1999 through March 21, 2001, and it has been 10 
percent disabling since March 22, 2001.  To the extent 
indicated, the Board grants the claim for a higher rating for 
bilateral hearing loss.


ORDER

Bilateral hearing loss was noncompensable from February 22, 
1999 through March 21, 2001, and it has been 10 percent 
disabling since March 22, 2001.  To this extent, the appeal 
for a higher rating for bilateral hearing loss is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

